TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00207-CR


Daniel Ray Mendez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-114, HONORABLE DON B. MORGAN, JUDGE PRESIDING



O R D E R
PER CURIAM
In his brief filed on October 6, 2004, counsel complains that the record is incomplete. 
He asks this Court to order the record supplemented and for permission to file an additional brief
upon completion of the record.  Counsel is admonished that an appellant's brief is not due until the
record is complete, and that the proper method for requesting a supplemental reporter's record is a
motion pursuant to rule 34.6(d).  Tex. R. App. P. 34.6(d). 
The court reporter for the 274th District Court, Ms. Sheri Linder, is ordered to prepare
a supplemental record containing: (1) the hearing on appellant's motion to suppress photo
identification conducted on February 26, 2003; (2) the hearing on appellant's oral motion for mistrial
granted on February 26, 2003; and (3) the hearing on appellant's motion for new trial held August
8, 2003.  The supplemental reporter's record shall be tendered for filing no later than December 17,
2004.
The brief filed on October 6, 2004, is struck.  Appellant's counsel on appeal, Mr.
Alexander L. Calhoun, is ordered to file a brief on appellant's behalf no later than thirty days
following the filing of the supplemental record.  No further extension of time will be granted.
It is ordered November 19, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish